Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, “the power generator further comprises a spark-suspension circuit…first-stator field” is indefinite because it is unclear whether the “an internally connected spark-suppression circuit”, in claim 24, is the same as the spark-suppression circuit, in claim 25, or not.  If yes, then established antecedent basis “the internally connected spark-suppression circuit” must be used.  If the two are different then how are the two spark-suppression circuits (as in claims 24 and 25) operationally/functionally and structural related?
Claim 33-34 are considered to be indefinite because the respective recitations of claims 33-34 do not further provide structural limitations of the claimed generator, but rather reciting operational characteristics, i.e. produce a voltage level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26, 33-34, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over WO 0233816 (submitted in the IDS, herein ‘WO’816’) in view of JP 4412839 (herein ‘JP’839’); in alternation: over WO’816 in view of JP 4262299 (herein ‘JP’299’).
	WO’816 discloses a power generator comprising: a rotor (see the figure 12, element "field") comprising a rotor inductor (see the figure 12, the element "field" is a windings synonym of a "rotor inductor’) a first stator, (see the figure 12 element 25) wherein: the rotor is configured to move relative to the first stator (inherently in an electric rotary generator) and the first stator comprises one or more first inductors (Ls, in figure 12) each first inductor configured to generate phased AC power when the rotor moves relative to the first stator; (see the figure 12, elements vsa-vsc); a first bridge rectifier connected between the one or more first inductors and two output terminals of the power generator (see the figure 12 diode elements 170 and 172) and configured to convert the phased AC power into a DC output current at the two output terminals; (see the figure 12, element VO).
RE claims 26 and 43, WO’816 discloses a power generator, wherein one or more first capacitors connected to one or more of the first inductors, (see the figure 12 elements 168a-168c) wherein the one or more first capacitors and the one or more corresponding first inductors are configured to electro- magnetically resonate when the rotor moves relative to the first stator to increase peak amplitudes of the phased AC power and thereby increase the level of the DC output current (description page 30 line 14 to page 31 line 30).
WO’816 substantially discloses the claimed power generator, except for the at least one of (i) an internally connected spark-suppression circuit and (ii) a second bridge rectifier connected as a voltage-boosting circuit, as in claim 24, and additional limitations about the spark-suppression circuit, as in claim 25.
JP’839, however, teaches an electric generator comprising an internally connected spark-suppression circuit (i.e. diode 24) connected to at least one of (i) the rotor inductor and (ii) the first-stator inductors and configured to suppress at least one of (i) inductive spikes from damaging one or more electronic components internal to the power generator as well as one or more electronic components external to the power generator and (ii) inductive spikes during re-excitation of the first-stator field (see para [0007], [0013], [0026]-[0027], [0077]).
Alternately, JP’299 teaches an electric generator comprising an internally connected spark-suppression circuit (i.e. spark absorbing capacitors 115-1 and 115-2) connected to to at least one of (i) the rotor inductor and (ii) the first-stator inductors and configured to suppress at least one of (i) inductive spikes from damaging one or more electronic components internal to the power generator as well as one or more electronic components external to the power generator and (ii) inductive spikes during re-excitation of the first-stator field.
Hence, by applying the important teaching concepts of either JP’839 or JP’299, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art generator by providing a spark-suppression circuit, as claimed.  Doing so would provide spark-occurrence simple configuration for improving efficiency of the generator.
RE claims 33-34, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art generator by controlling the inductive spikes to produce a voltage less than either 100V or 25V because this would be a matter of obvious engineering design choices based on a particular industrial implementation of the generator. 
RE claim 46, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art generator by configuring the prior art generator for an energy collection system and the DC output power is connectable to the energy collection system.  Doing so would be a matter of obvious engineering design choices based on a particular industrial implementation of the generator. 
Allowable Subject Matter
Claims 27-32, 35-42 and 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834